       Case 1:20-cv-01419-APM Document 136-3 Filed 09/21/20 Page 1 of 5




                          DECLARATION OF MORGAN D. MILES

   I, Morgan D. Miles, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746:

   I. I am employed by the U.S. Department of State as-the Acting Director qfthe Kentucky
      Consular Center (KCC), which is part of the Visa Services Directorate within the Bureau
      of Consular Affairs. In my capacity as Acting Director, I am authorized to search the
      electronic Consular Consolidated Database and the Diversfty Visa Information System
      (DVIS) system of the U.S. Department of State, Bureau of Consular Affairs, for visa
      records and the records of the KCC. One of the four units-I oversee at KCC is
      responsible for processing cases under the Diversity Visa Program, including ·scheduling
      interview appointments and transferring documentarily-qualified cases to posts around
      the world. -That unit is comprised of 28 contract staff membe_rs at this time, including
      supervisors.

   2. In that capacity, I have knowledge regarding the Department's actions to implement the
      U.S. District Court's Memorandum Opinion and Order dated September 4, 2020 and the
      Amended Order dated September 14, 2020 (collectively, the "PI Order") in Gomez v.
      Trump, Case No. 20-cv-1907 (APM). The following declaration is based on information
      acquired in my official capacity in the performance of my official functions.

Routine Diversity Visa Scheduling

   3. The mission ofKCC.is to improve efficiency of worldwide consular operations by
      reducing clerical burdens on consular sections in U.S. embassies and consulates abroad.
      Accordingly, KCC performs clerical processing for diversity visa applications f9r
      applicants selected in the annual random drawing for participation in the Diversity Visa
      Program. This includes collecting and reviewing documents required by law to process
      diversity visa applications, such as the DS-260 immigrant visa application form, as well
      as required supporting documents. As each applicant is selected in the diversity visa
      lottery, computer software assigns them a rank number within the geographical region
      that coincides with his or her foreign state of chargeability, as is required by law.

   4. Diversity visa lottery selectees are generally notified of their selection on the first
      Tuesday in May following their entry submission in October of the previous year through
      an online portal known as Entrant Status Check (ESC), a website maintained by the
      Department of State. Once selectees have confirmed that they were selected, they begin
      the process of completing their DS-260 immigrant visa application forms and submitting
      them to KCC, along with required documentation. Once KCC confirms that an applicant ·
      has submitted all the necessary documentation, the case is deemed "documentarily
      qualified," and the.applicant may be scheduled for a visa interview at a consular post
      abroad. Scheduling an applicant for interview before she or he is documentarily qualified
      increases the risk that _the applicant will not be eligible for the visa sought on the date of
      his/her interview and application. However, KCC will schedule a case that is not
      documentarily qualified when time is of the essence. Selectees who are already present
      in the United States may also elect to adjust status with U.S. Citizenship and Immigration
      Services (USCIS) instead of obtaining a visa overseas.
                                                1
                                                                                I
       Case 1:20-cv-01419-APM Document 136-3 Filed 09/21/20 Page 2 of 5                              /
                                                                                                     I




   5. Each month, KCC. receives from the Visa Office's Immigrant Visa Control and Reporting
      Division notification of cut-off ranks for each geographic region, which allows
      documentarily qualified applicants with a rank number below the cutoff to be scheduled
      for an interview, provided that the selected post has the capacity to receive applicants.
      The cut-off ranks are also published monthly in the State Department's Visa Bulletin.
      KCC uses the rank number, as is required by statute, to determine the order in which
      cases are eligible to inake applications and be scheduled for appointments. This is
      particularly important as the total number of selectees and derivative applicants is
      expected to exceed the statutory numerical limit set for total diversity visas (i.e., if the
      Department did not over select diversity visa entrants, it would not be able to use the full
      allocation of diversity visa numbers). For this reason, diversity visa selectees with a low _
      rank order, as reflected in their case number, are more likely to get the opportunity to
      i~terview, while those with higher numbers are more likely to have to wait for the
      opportunity to make an application. This is why selection to participate in the Diversity
      Visa Program is not a guarantee of a visa or even a visa interview. Once a case has been
      scheduled, the applicant is notified by email to once again-check the ESC portal for more
      information.

   6. The entry period starts on an announced date at the beginning of October and lasts no less
      than 30 days. KCC is currently processing Diversity Visa Program 2021 entries for
      scheduling, and preparing for the Diversity Visa 2022 entry period. Therefore, KCC staff
      is currently actively working on three different program years at this time.

   7. In a normal program year, appointments are scheduled in consultation with posts around
      the world about two months before the expected interview dates. Scheduling for a
      program year first starts in August for appointments in October. This is done monthly as
      new rank order cut offs are announced in the Visa Bulletin. Document review and
      scheduling is all but completed by the end of August for the first diversity visa applicants
      for the new Diversity Visa Program year.

   8. For 2020 Diversity Visa Program, the above means that resuming processing and
       scheduling of diversity visa cases in early September already put the KCC and the
       Department well past the normal deadline for completing this work. It also directly
       competed for resources with the work KCC was doing on the Diversity Visa Programs
       for 2021, and 2022. The Diversity Visa Unit at the KCC has been working full time since ·
     . September 4 to complete and schedule as many cases as possible in accordance with the
       prioritization plan in the PI Order.

Suspension of Diversity Visa Scheduling

   9. On March 20, 2020, the Department suspended alLroutine visa services due to the
      COVID-19 pandemic. Pursuant to guidance from the Department on the suspension of
      routine visa services, KCC stopped scheduling additional diversity visa case
      appointments with consular posts as of March 20, 2020. When the Department began a
      phased resumption ofroutine visa services on July 15, 2020, taking into account the
      restrictions imposed on diversity visa applicants by Presidential Proclamation 10014 (as
                                                2
       Case 1:20-cv-01419-APM Document 136-3 Filed 09/21/20 Page 3 of 5




      continued by Presidential Proclamation 10052), the Department issued guidance stating
      that only when a consular post reaches Phase Three of the Diplomacy Strong Framework
      (i.e. full resumption of pre-pandemic processing) may the post resume diversity visa case
      proc~ssing, and only for cases thatappear to be eligible for an exception to Presidential           I
      Proclamation 10014.                                                                             /


Scheduling to Comply with the PI Order

Master Spreadsheet

   10. KCC was first alerted to the PI Order on the evening of September 4. KCC leadership
       immediately began to work with the Visa Office over the Labor Day Weekend on
       planning for compliance with the order, including developing a new system for
       scheduling cases for interview based on the prioritization plan rather than rank order.

   11. On September 8, the Department sent KCC a master spreadsheet with a list of named
       Plaintiffs. KCC immediately began to add information about case status and the intended
       location of the interviews for each Plaintiff. We also added case numbers, contact
       information, nationality, and other fields that would help in scheduling Plaintiffs. Several
       entries contained errors that made it difficult to identify the cases associated with
       Plaintiffs, and we had to run many queries to eliminate duplicates, misspelled names,
       typos in case numbers, and selectees for the 2021 Diversity Visa Program. It is important
       to note that all derivative applicants are included under the same case number.

   12. By September 8, KCC was already coordinating with the Visa Office to gather
       information about the consular sections where Plaintiffs had intended to interview in
     · order to determine if they could be scheduled there. KCC also needed to collect
       information about which other consular sections might be able to take ·1:ransfer cases as
       many posts could not provide even emergency visa services. As soon.as we could verify
       that a consular section could accept a Plaintiffs case, we scheduled the case and
       transferred the electronic files to the designated consular section. Additionally, KCC
       contractors working on correspondence proactively used the search functions to find
       Plaintiff-relevant inquiries in the thousands of emails KCC received every day after
       diversity visa selectees became aware of the PI Order.

   13'. Additionally, the Department made the master Plaintiff spreadsheet available to all
        consular sections so that consular staff worldwide could look for Plaintiffs who could be
        initially scheduled, Plaintiffs who had previously been scheduled and needed additional
        processing, and Plaintiffs assodated with nearby posts that were unable to provide visa
        services. We then coordinated directly with consular sections and the Visa Office to
        schedule as many cases as we could based on consular sections' capacity.

   14. KCC requested that Plaintiffs'. counsel provide three i;ank-ordered alternate posts for
       individual Plaintiffs in the event that they would not be able to interview at their
       designated processing post. The reason for this request was to efficiently locate a place
       where they could interview based on their current locatio'n and ability to travel.

                                                3
        Case 1:20-cv-01419-APM Document 136-3 Filed 09/21/20 Page 4 of 5




    15. KCC continued to update the master spreadsheet with new information from Plaintiffs'
        counsel, including additions or deletions, incorrect case number~, and alternate
        processing posts. In particular, there were several large additions of entries.as we
        received names and case numbers from the attorneys, including on the evening of
        September 11, 2020, a list of Plaintiffs' names from the attorneys. for the Mohammed and
                                                                 a
        Fonjong Plaintiffs. On Saturday, September 12, 2020, list of Plaintiffs' ·names from the
        attorneys for the Aker Plaintiffs. On the spreadsheet, KCC also tracked when applicants
        were scheduled so.that KCC and the Department could monitor our progress.

   16. The Visa Office continued to provide to KCC information from consular sections about
       local operating conditions and individual applicants to assist KCC with scheduling
       interviews. Once a case is scheduled and transferred to post, KCC computer systems can
       no longer track its status. The Visa Office took responsibility for looking at Plaintiffs and
       other diversity visa cases that could be transferred between posts for interviews. KCC
       assisted with that effort by compiling information from our public inquiry emails and
       phone lines.

Document Review/Scheduling

    17. By September 9, KCC had completed all document review for identified Plaintiff cases.
        KCC also proactively reached out to all Plaintiffs who were not yet documentarily
        qualified to let them know their packets were not complete. As those Plaintiffs submitted
        the required documents, we completed their document reviews within one business 'day.
        On September 15, KCC scheduled even thos~ Plaintiff cases that were not documentarily
        complete in order to let consular officers review the physical documents and determine at
        the time of interview whether the applicant had submitted all legally required
        documentation to be deemed eligible for a diversity visa. The only two Plaintiffs who
        were not scheduled as of September 18 for document issues were those who never
        submitted a DS-260 application, the visa application form required for each applicant.

    18. KCC's scheduling efforts were not limited to Plaintiffs' cases. The Visa Office tracked
        overall capacity to process diversity visa applications worldwide. If there was capacity in
        a consular district that could not accept transfers of Plaintiffs from other posts because of
        closed borders or local restrictions unrelated to the COVID-19 Regional Proclamations,
        we begari to fill that capacity with non-Plaintiffs from the 2020 program year who were
        believed to already be in that consular district. The intent was to prioritize the cases as
        directed in the PI Order, but not to leave capacity unused because higher priority cases
        could not travel to a location where there was capacity.

Data - Plaintiffs

    19. Through September 21, 2020, KCC has,scheduled and transferred 423 diversity visa
        cases ass~ciated with Plaintiffs, including one case that was transferred to USCIS as the
        applicant associated with that case is in the United States and has filed an application to
        adjust status. That leaves only two cases, or less than one-half of one percent, that have

                                                 4
        Case 1:20-cv-01419-APM Document 136-3 Filed 09/21/20 Page 5 of 5




       not been scheduled because·the DV selectees never completed the basic immigration
       application, the DS-260, and thus could not be transferred to post.

   20. From September 4, 2020, through September 21, 2020, KCC has scheduled a total of748
       diversity visa cases, representing 1,650 applicants, and including Plaintiffs and non-
       plaintiffs, for interview.

Additional Resources

   21. KCC's absolute priority- including at the managerial level - since becoming aware of
       the court's order on September 5 has been working document review and scheduling DV
       2020 cases. I, as the Acting Director ofKCC, have spent the majority ofmy time in the,
       last two weeks coordinating with the Visa Office about ·appointment schedules and
       capacity numbers for DV 2020 selectees. I have also been communicating directly with
       posts for the same information and talking them through the guidance.

   22. The DV correspondence team at KCC has sent over 9,000 emails since September 4, or
       about 1,110 each day. Our.normal volume for this time of year i~ about 430 each day.

   23. KCC has responded to 5,000 phone calls since September 4, averaging about 60.0 each
       day. Our normal volume at this time of year is about 100 each day.

   24. KCC also reviewed numerous inquiries from Plaintiffs' counsel regarding concerns from
       individual Plaintiffs regarding scheduling and other matters. KCC worked together with
       the Visa Office. and consular sections to resolve the issues raised in those inquirjes and
       provide requested information.

I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true
and correct to the best of my knowledge.                                                       '



September 21, 2020

                                              Morgan D. Miles

                                              Acting Director

                                              Kentucky Consular Center



                                                           (
                                                           I




                                                 5
